Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Amendment, filed on March 29, 2021, in response to Non-final office action filed on October 27, 2020, is acknowledged and has been entered. Claims 2-8, 10-13 and 15-24 remain as originally presented. Claims 1, 9 and 14 have been amended.   Claims 1-24 are currently being examined. 
	The Applicant has requested a telephonic interview with the Examiner, and Examiner’s supervisor. The Applicant was contacted, but the Examiner and Examiner’s supervisor were unable to conduct an interview prior to this response due to the absence of a power of attorney.

WITHDRAWN OBJECTIONS AND REJECTIONS
Objection to the specification is hereby withdrawn in view of Applicant’s amendment to the specification.
Objection to claim 9 is hereby withdrawn in view of Applicant’s amendment to the specification.
Rejection of claims 1-3, 15 and 16 under 35 U.S.C. §101, is hereby withdrawn in view of Applicant’s arguments.
Rejection of claims 1, 14-15 and 24 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s arguments.  

Rejection of claims 1-24 under 35 U.S.C. §103, is hereby withdrawn in view of amendment to claim 1 and Applicant’s arguments. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

The amendment filed March 29, 2021, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “therapy-resistant MUC4-positive HER2+ cancer” in amended abstract and specification ([0044]).
A review of the specification and claims as filed reveals support for “an anti-HER2-resistant, MUC4 positive HER2positive cancer”.  See original abstract and p. 22-pararagph [0099] of the specification as originally filed.  However this does not provide support for the .
Applicant is required to cancel the new matter in the reply to this Office Action.

The use of the term XPRO1595, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
s 5, 6, 18 and 19 contains the trademark/trade name XPRO1595, as evidence by Vujanovic (Vujanovic et al., WO 2017/106278 A1) (page 3, line 7).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a DN-TNF and, accordingly, the identification/description is indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Claims 1 and 14 are amended after the filing date. The limitation of “Therapy-resistant MUC4-positive HER2-positive cancer” in amended claims 1. However no therapy-resistant MUC4-positive HER2-positive cancer was disclosed in either original specification or original claims. A review of the specification and claims as filed reveals support for “an anti-HER2-resistant, MUC4 positive HER2positive cancer”.  See original abstract and p. 22-pararagph [0099] of the specification as originally filed.  However this does not provide support for the broader genus of a “therapy-resistant MUC4-positive HER2+ cancer”.  Thus, the subject matter claimed in claims 1 and 14 broadens the scope of the invention as originally disclosed in the specification and claims from what was originally disclosed in the specification and claims as filed. Thus, the amendment is new matter.
Claims 2-13 are also rejected because they are dependent on claim 1 directly or indirectly. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10, 13-21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercogliano (Mercogliano et al., Clin Cancer Res. 23(3), published online 2016-10-03), in view of Vujanovic (Vujanovic et al., WO 2017/106278 A1, Publication Date: 2017-06-22) and Clausen (Clausen et al., Journal of Neuroinflammation, 2014 11:203, Publication Year: 2014). 
Regarding claims 1, 4, 5, 7, 14, 15, 17, 18, 20 Mercogliano teaches that MUC4 expression is associated with reduced disease-free survival (DFS) and is an independent predictor of poor outcome for HER2-positive breast cancer patients treated with adjuvant 
Mercogliano also teaches that MUC4 can serve as a biomarker to predict HER2-positive breast cancer survival of patients treated with trastuzumab” (Results, Page 10). 
Mercogliano further teaches the method of determining the MUC4 expression by immunohistochemistry and a score of 0 to 3+ was used (Method and Fig 4). Trautuzumab-resistant tumor cells show high score in term of MUC4 expression (Results and Supplementary Fig S2).
	Mercogliano teaches that TNFα is a novel contributor to trastuzumab resistance in HER2-positive breast cancer. Proliferation of JIMT-1/KPL-4 cells (trastuzumab-resistant) was significantly inhibited in the presence trastuzumab with the addition of various concentrations of etanercept, a TNFR2-IgG fusion protein that blocks TNFα functions. (Results and Discussion). 
Mercogliano teaches that the administration of the combination of trastuzumab and an inhibitor of TNF-α caused significant inhibition of tumor growth in trastuzumab-resistant cell lines (Results, Fig 3).
	Mercogliano further teaches that the administration of the combination of trastuzumab and etanercept (an inhibitor of TNF-α which has been used in clinic for over 10 years in patients suffering various diseases) caused significant inhibition of tumor growth in trastuzumab-resistant cell lines: JIMT-1 and KPL-4 tumors cell lines and in mice (Results, Fig 3).
	Mercogliano does not teach using a selective inhibitor of soluble TNF, instead the reference uses etanercept which is an inhibitor blocking both soluble and membrane TNFs. Mercogliano et al. does not teach administering patient with a selective inhibitor of soluble TNF. 

Vujanovic teaches a method that includes administering to a subject, such as a subject at risk of developing a tumor or a subject with tumor, a therapeutically effective amount of a DN-TNF-α protein, and/or a nucleic acid encoding the DN-TNF-α protein (page 2, lines 18-20).
Vujanovic teaches that TNF is an important factor associated with acquired NRAF-mutant melanoma resistance to MAPK pathway inhibitors. For example, MAPKi therapies lead to increased numbers of tumor-associated macrophages and elevated expression of TNF in all of the BRAF inhibitor resistant melanoma patient lesions tested, and macrophage-derived TNF were implicated as an important melanoma growth factor associated with resistance to MAPKi. A strategy to specifically target and block TNF-induced resistance to MAPKi would be beneficial (Example 8).
Vujanovic teaches that XPRO1595, a DN-TNF biologic and specific antagonist of STN, strikingly decreased tumor incidence and growth and prolonged survival of 3-MCA-injected mice (page 54, lines 25-27).
Vujanovic teaches that the DN-TNF-α protein, or nucleic acid encoding the DN-TNF-α protein, can be administered with an anti-HER2 therapeutic agent, e.g. MVA-BN HER2 (page 49, para. 2).
Vujanovic teaches that MCA-induced carcinogenesis is prevented by selective sequestration of soluble TNF by XPRO1595 (Example 2).
Vujanovic teaches that MCA induces and sTNF inhibition by XPRO1595 averts cell-mediated suppression of NK cell/DC crosstalk (Example 6, Fig. 5).

Vujanovic teaches that the DN-TNF-α protein can be used to treat various cancers, including breast cancer, lung cancers, prostate cancers (page 41, para. 4).
Vujanovic teaches that sTNF is both a pivotal regulator of MDSCs and an essential promoter of carcinogenesis; and indicate that sTNF could be a significant target for cancer prevention (page 55, lines 4-8).
Vujanovic teaches administering XPRO1595 in a dose 200 µg/mouse (Fig 1A, page 3, line 7), which is approximately 10 mg/kg in an average 20 gram mouse, 200 g/20g or 10 mg/kg.
Vujanovic teaches Suitable doses are disclosed, for example, in U.S. Patent No. 7,662,367, which is incorporated herein by reference. The exact dose is readily determined by one of skill in the art based on the potency of the specific compound (such as the DN-TNF-a protein utilized), the age, weight, sex and physiological condition of the subject. See p. 48-lines 3-6.
Clausen et al. teaches that the ability of XPro1595 to be tmTNF-sparing and solTNF-selective potentially makes XPro1595 a safer clinical drug than etanercept as it ensures that the role of tmTNF in immune function and myelin preservation is not compromised. Importantly, Clausen et al. further teaches that future treatments of solTNF-mediated diseases, where anti-TNF therapy targeting both solTNF and tmTNF can be substituted with drugs only targeting solTNF, potentially resulting in less severe side effects for the patient. (Reference in entirety, Discussion in particular).

	It would have been obvious to one of ordinarily skilled in the art before the effective filing date to modify the teachings of Mercogliano with Vujanovic  and Clausen to use MUC4 expression as a biomarker of trastuzumab responsiveness, leading to personalized cancer treatment protocols using TNF-α inhibitors in combination with trastuzumab, as recognized by Mercogliano, and to substitute a broad TNF inhibitor with drugs, such as XPRO1595 as taught by Vujanovic, to administer patients with inhibitors only targeting solTNF to reduce side effects for the patient, as recognized by Clausen. Therefore, the invention as a whole would be obvious to the person of ordinary skill in the art.
Claims 2, 3 and 16 recite limits about the method of determining the MUC4 expression, and the predetermined-threshold for the screening step.
	Mercogliano teaches two methods to determine level of the MUC4 expression either by immunohistochemistry (IHC) or by immune-blot (Material and methods, immunoblotting and Histopathologic and IHC; Fig 4). Mercogliano also teaches scoring of MUC4 expression in breast cancer biopsies by IHC. Briefly, tissue microarrays are used to establish a score of MUC4 by IHC analysis. Score 0 represents no stain to less than 30% of cells stained faintly; 1+ represents greater than 30% of cells stained with light to moderate intensity; 2+ represents greater than 50% of cells stained moderately; 3+ represents intense staining of majority of the epithelial population (Fig 4 and Supplementary Fig 2). Mercogliano further teaches that scores of 

Regarding claims 6 and 19, Vujanovic  and Clausen teach administering doses of 10 mg/kg of XPro1595.

It is noted that optimum suitable ranges may be obtained by routine experimentation, absent a showing of criticality or unexpected results. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Regarding claims 13 and 24, the selective inhibitor of solTNF can only be administered before, after or at the same time with the administration of an anti-HER2 therapeutic agent. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mercogliano (Mercogliano et al., Clin Cancer Res. 23(3), published online 2016-10-03), in view of Vujanovic (Vujanovic et al., WO 2017/106278 A1, Publication Date: 2017-06-22) and Clausen (Clausen et al., Journal of Neuroinflammation, 2014 11:203, Publication Year: 2014), as applied to claims 1-7, 10, 13-21 and 24, further in view of Binette (US 2015/0283211 A1, Pub. Date: 2015-10-08).
Claims 8 and 9 are drawn to administer DN-TNF-α via gene therapy or allogeneic cellular therapy. Mercogliano teaches using DN-TNF-α to treat cancer. Vujanovic and teaches that XPro1595, a specific inhibitor of solTNF, can be used to treat various cancers.  

Binette teaches various methods using DN-TNF-α, such as XPro1595, for treating a patient with spinal disorder or osteoarthritis. Notably, Binette teaches to introduce into cells the DNA sequence encoding DN-TNF antagonist (e.g. XPro-1595). Binette further teaches examples of ex vivo or in vivo gene therapy in details (Binette, [0115-0122]). For instance, stem cells can be transfected with nucleic acid encoding a DN-TNF inhibitor ex vivo and introduced into the intervertebral disc by injection (Binette, [0120])
It would have been obvious to one of ordinarily skilled in the art before the effective filing date to combine the teachings of Mercogliano and Vujanovic and Clausen with Binette to administer the DN-TNF antagonist (e.g. XPro1595) through gene therapy, because gene therapy offers a number of potential advantages: 1) lower production costs; 2) greater efficacy, due to the ability to achieve prolonged expression of DN-TNF antagonist; and 3) it permits the precise delivery; as recognized by Binette (Binette [0115]).

Claims 11, 12, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mercogliano (Mercogliano et al., Clin Cancer Res. 23(3), Publication Date: 2016-10-03), in view of Vujanovic (Vujanovic et al., WO 2017/106278 A1, Publication Date: 2017-06-22) and Clausen (Clausen et al., Journal of Neuroinflammation, 2014 11:203, Publication Year: 2014), as applied to claims 1-7, 10, 13-21 and 24, further in view of Minckwitz (Minckwitz et al., N Engl J Med. 2017: 377(2):122-131, Publication Date: 2017-07-13). 

Minckwitz et al. teaches that “pertuzumab is a humanized monoclonal antibody that has mechanisms of action complementary to those of trastuzumab, binding to different domains. Both antibodies induce antibody-dependent cell-mediated cytotoxicity. In patients with HER2-positive metastatic breast cancer, pertuzumab added to trastuzumab has been shown to significantly prolong both progression-free survival and overall survival. Dual HER2 blockade with pertuzumab and trastuzumab is the standard of care as first-line therapy for patients with advanced HER2-positive disease” (Reference in entirety, particular Conclusions).
Minckwitz further teaches that pertuzumab significantly improved the rates of invasive-disease–free survival among patients with HER2-positive, operable breast cancer when it was added to trastuzumab and chemotherapy. The combination of chemotherapy and 1 year of treatment with anti-HER2 therapeutic agent is the current standard of care for this patient population (Reference in entirety, particular Conclusions).
It would have been obvious to one of ordinarily skilled in the art before the effective filing date to combine the teachings of Mercogliano and Vujanovic and Clausen with Minckwitz et al. to administer the combination of pertuzumab and trastuzumab as anti-HER2 agents, and further in combination with chemotherapy. Doing so would improve the rates of invasive-disease-free survival among patients with HER2-positive early breast cancer, as recognized by Minckwitz et al. 

Response to Arguments
For the rejection of claims 7-11 under 35 U.S.C. §103, applicant argues:

    PNG
    media_image1.png
    190
    632
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    101
    636
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    77
    638
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    104
    633
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    328
    639
    media_image5.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, Mecogliano does not explicitly teach solTNF induce MUC4 upregulation, but this is not a limitation for the claimed method. Nevertheless, Mecogliano teaches that TNF is present in tumor serum, which is soluble TNF.  See Fig 2C.  Additionally, Mecogliano teaches that TNF is present in cell culture supernatants, which is soluble, which is blocked by TNF antibodies to inhibit cell growth. See Figure 3. Further, Mecogliano teaches that the addition of TNF to cells in culture,  given that it is not attached to cells, induced MUC4.  See Figure 4 D-F. Thus, it would have been clear to one of skill in the art that soluble TNF induced MUC4. 
 As set forth above, Mercogliano teaches treatment MUC4+HER2+ breast cancer with DN-TNF and an anti-HER2 therapeutic agent (trastuzumab). New reference Vujanovic teaches that XPRO1595, a DN-TNF biologic and specific antagonist of STN, strikingly decreased tumor incidence and growth and prolonged survival of 3-MCA-injected mice (page 54, lines 25-27), and can be used to treat various cancers in combination with anti-HER2 agent. Clausen teaches that XPro1595 a safer clinical drug than etanercept as it ensures that the role of tmTNF in immune function and myelin preservation is not compromised. Therefore, it would have prima facie been obvious to one of ordinarily skilled in the art to treat MUC4+HER2+ cancers with a combination of XPRO1595 and an anti-HER2 agent. Furthermore, Mercogliano teaches that MUC4 can serve as a biomarker to predict HER2-positive breast cancer survival of patients treated with trastuzumab” (Results, Page 10). It would be obvious to an ordinary skilled in the art to use MUC4 in a diagnostic step. 
With regard to ameliorating steric hindrance by removing mucins from HER2 receptors by administration of solTNF inhibitor, the claims are not so limited and Applicant has not provided evidence that this occurs. Thus the arguments are not found persuasive because the arguments of counsel cannot take the place of evidence in the record. See MPEP 716.01(c) and  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
	 
Applicant further argues:

    PNG
    media_image6.png
    137
    639
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    440
    636
    media_image7.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. Clausen not only describes use of XPRO1595 and Etranercept for improved function outcome after focal cerabral ischemia. Clausen also teaches that the ability of XPro1595 to be tmTNF-sparing and solTNF-selective potentially makes XPro1595 a safer clinical drug than etanercept. Clausen et al. further teaches that future treatments of solTNF-mediated diseases, where anti-TNF therapy targeting both solTNF and tmTNF can be substituted with drugs only targeting solTNF, potentially resulting in less severe side effects for the patient. (Reference in entirety, Discussion in particular).
solTNF-mediated diseases include cancers, as evidenced by Vujanovic. 
	Taken together, as set forth above, there is a motivation to combine teachings of Mercogliano and Vujanovic and Clausen to treat a therapy-resistant (e.g.trastuzumab-resistant) MUC4+/HER2+ cancer, comprising determining MUC4 expression in cancer cells of the patient and if the MUC4 expression is greater than or equal to a predetermined-threshold, administering to the patient a therapeutically effective amount of a selective inhibitor of solTNF in combination with an anti-HER2 therapeutic agent. 
With regard to ameliorating steric hindrance by removing mucins from HER2 receptors by administration of solTNF inhibitor, the claims are not so limited and Applicant has not provided evidence that this occurs. Thus the arguments are not found persuasive because the arguments of counsel cannot take the place of evidence in the record. See MPEP 716.01(c) and  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/            Primary Examiner, Art Unit 1642